Case 7:19-cr-00700-VB Document 118 Filed 07/16/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

V.

 

WENDELL JONES;
JESSE DABBS; : ORDER
JASON BOGAN;

BYRON MOUNTAIN; : 19 CR 700 (VB)
SARAH GILLON;

DOROTHY McALLISTER;

GUSTAVO GONZALEZ; and

KEVIN HERBIN,

Defendants. :
----- -X

 

A status conference in this matter is scheduled for September 16, 2020, at 11:00 a.m.
Because of the current public health emergency, the Court will conduct the conference by
telephone conference call, provided that defendants waive their right to be physically present and
consent to appear by telephone after consultation with counsel.

Accordingly, it is hereby ORDERED:

1. By September 2, 2020, defense counsel shall advise the Court in writing as to whether
their clients waive their right to be physically present and consent to appear by telephone.

2. At the time of the scheduled conference, all counsel and defendants shall attend by
calling the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567

Dated: July 16, 2020
White Plains, NY SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
